Citation Nr: 1042557	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a right knee condition.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back condition.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a blood condition.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for a low back condition.

8.  Entitlement to service connection for a blood condition, to 
include anemia, thalassemia and calcemia (previously claimed as 
an acute illness).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1987 to June 1993 and an unverified of 
service between 2002 and 2004.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Nashville RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

After the July 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In the above-mentioned December 2007 decision, the RO denied the 
Veteran's petitions to reopen his previously-denied claims for 
service connection for (1) bilateral tinnitus, (2) a right 
clavicle condition and (3) a residuals of a right foot fracture.  
The Veteran's June 2008 notice of disagreement failed to address 
the RO's denials of these claims.  Accordingly, these issues are 
not in appellate jurisdiction and will be discussed no further.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  

Clarification of an issue on appeal

The Veteran filed a claim for service connection for "chronic 
anemia" in June 1993.  In a March 1994 rating decision, the RO 
denied the Veteran's claim, which was denominated as "service 
connection for chronic anemia/thalassemia trait/calcemia."  

In May 2007, the Veteran filed a petition to reopen his 
previously denied claim for "anemia/thalassemia trait."  See 
the Veteran's May 2007 claim.  In the December 2007 rating 
decision, the RO bifurcated the Veteran's claim and denied such 
as two separate claims for "chronic anemia" and "thalassemia", 
concluding that new and material evidence had not been submitted 
to reopen either claim.  

In a September 2008 statement, the Veteran attempted to clarify 
his intentions concerning these claims, stating that he intended 
to file a service connection claim for "an acute febrile 
illness" because this specific diagnosis was noted in his 
service treatment records.  He also stated that his claim for 
service connection for thalassemia was "of no concern to 
[him]."  See a September 2008 statement from the Veteran.  

It appears that the RO took the Veteran's September 2008 
statement as a new claim for VA compensation; entitlement to 
service connection for a febrile illness.  However, rather than 
developing such as a new claim, the RO expanded the previously-
denied claim for anemia/thalassemia trait/calcemia, and developed 
the Veteran's "acute febrile illness" claim under the "new and 
material evidence" standard.  See the October 2008 notice letter 
which mentions that the Veteran's claim was previously denied and 
the December 2008 RO rating decision denying the Veteran's claim 
for "an acute illness (now claimed as febrile illness)."  The 
Veteran did not express disagreement with this rating decision, 
and the December 2008 statement of the case (SOC) failed to 
address the Veteran's claims of a "febrile illness", rather 
concentrating on the Veteran's accounts of chronic anemia and 
calcemia.  

At the July 2010 VA hearing, the Veteran was more specific as to 
his claim, asserting that he has anemia which has persisted since 
his service.  At the end of the hearing, the Veteran mentioned 
his "febrile illness" claim, and was advised that if he wished 
to have such a claim developed, he should speak with his 
representative and/or file a petition to reopen his "febrile 
illness" claim.  

In light of above, the Board has reconsolidated the Veteran's 
anemia/calcemia and thalassemia claims and recharacterized such 
as noted on the title page of this decision.  See generally Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Additionally, the 
Veteran's petition to reopen his previously-denied claim for 
service connection for a "febrile illness" is REFERRED to 
the AOJ for appropriate action.  

The issues of (1) entitlement to service connection for a 
bilateral hearing loss disability, (2) entitlement to service 
connection for a right knee condition, (3) entitlement to service 
connection for a low back condition, and (4) entitlement to 
service connection for a blood condition, to include anemia, 
thalassemia and calcemia (previously claimed as an acute 
illness), are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1994 rating decision, the RO denied 
the Veteran's claims of (1) entitlement to service connection for 
a bilateral hearing loss disability, (2) entitlement to service 
connection for a right knee condition, (3) entitlement to service 
connection for a low back condition, and (4) entitlement to 
service connection for a blood condition, to include anemia, 
thalassemia and calcemia.  

2.  Additional evidence received since the March 1994 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claims of (1) 
entitlement to service connection for a bilateral hearing loss 
disability, (2) entitlement to service connection for a right 
knee condition, (3) entitlement to service connection for a low 
back condition, and (4) entitlement to service connection for a 
blood condition, to include anemia, thalassemia and calcemia.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, denying the claims of (1) 
entitlement to service connection for a bilateral hearing loss 
disability, (2) entitlement to service connection for a right 
knee condition, (3) entitlement to service connection for a low 
back condition, and (4) entitlement to service connection for a 
blood condition, to include anemia, thalassemia and calcemia, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence having been submitted for the 
claims of (1) entitlement to service connection for a bilateral 
hearing loss disability, (2) entitlement to service connection 
for a right knee condition, (3) entitlement to service connection 
for a low back condition, and (4) entitlement to service 
connection for a blood condition, to include anemia, thalassemia 
and calcemia; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claims of (1) entitlement to 
service connection for a bilateral hearing loss disability, (2) 
entitlement to service connection for a right knee condition, (3) 
entitlement to service connection for a low back condition, and 
(4) entitlement to service connection for a blood condition, to 
include anemia, thalassemia and calcemia, that petition has been 
granted as to all claims, as discussed below.  As such, the Board 
finds that any deficiency related to the VCAA concerning 
petitions to reopen is rendered moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including anemia, arthritis and 
organic diseases of the nervous system such as hearing loss, when 
such are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regarding the Veteran's bilateral hearing loss disability claim, 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that the absence of evidence of a hearing loss 
disability in service is not fatal to a Veteran's claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Petitions to Reopen

The Board notes the RO the claims on appeal herein during the 
pendency of the appeal.  Regardless of the RO's actions, the 
Board is required to consider whether new and material evidence 
has been received warranting the reopening of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

The Veteran previously filed claims of (1) entitlement to service 
connection for a bilateral hearing loss disability, (2) 
entitlement to service connection for a right knee condition, (3) 
entitlement to service connection for a low back condition, and 
(4) entitlement to service connection for chronic 
anemia/thalassemia trait/calcemia.  Those claims were denied in 
the March 1994 rating decision.  Specifically, the Veteran's 
claims were denied on the basis that the medical evidence 
submitted did not reflect that the Veteran did not current 
diagnoses with respect to his claimed disorders.  The Veteran did 
not initiate an appeal and the underlying decision became final.  
38 U.S.C.A. § 7104.

At the time of the final March 1994 RO denial, evidence of record 
included the Veteran's service treatment records dated from 
August 1987 to June 1993, VA treatment records, the reports from 
a VA audiological examination and a VA general examination, both 
dated in August 1993.  

Since the prior final denial of the Veteran's claims in March 
1994, the Veteran has submitted medical evidence and given oral 
testimony which, in consideration of the Court's decision in 
Justus, supra, reflects that he has current diagnoses related to 
his claims for a bilateral hearing loss disability, a blood 
condition, a right knee condition and a low back condition.  See 
e.g., private audiograms dated in June 2006, June 2007 and June 
2008, records from a private chiropractor dated in June 2008, a 
statement from V.A.S., D.O. dated in August 2008, private blood 
test results dated in June 2009 and the VA hearing transcript at 
pages 4, 15, 18, 20 and 24.  

This evidence is new and material, as it was not before the RO at 
the time of the March 1994 rating decision and pertains to 
current diagnoses (the reason for the previous final denial, it 
raises a reasonable possibility of substantiating the claims.  
The Board concludes that new and material evidence has been 
submitted; the claims of (1) entitlement to service connection 
for a bilateral hearing loss disability, (2) entitlement to 
service connection for a right knee condition, (3) entitlement to 
service connection for a low back condition, and (4) entitlement 
to service connection for a blood condition, to include anemia, 
thalassemia and calcemia, are reopened.  See 38 C.F.R. § 3.156, 
supra.


ORDER

New and material evidence having been submitted, the claims of 
(1) entitlement to service connection for a bilateral hearing 
loss disability, (2) entitlement to service connection for a 
right knee condition, (3) entitlement to service connection for a 
low back condition, and (4) entitlement to service connection for 
a blood condition, to include anemia, thalassemia and calcemia, 
are reopened, and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claims so that the Veteran is afforded every possible 
consideration.

Initially, the Board observes that the Veteran presented oral 
testimony regarding a second period of "guard service" between 
2002 and 2004, a portion of which was active service.  See the 
July 2010 VA hearing transcript at pages 8 - 9.  While the 
Veteran has provided partial service treatment records for this 
second period of service, the RO has never requested a full copy 
of the service treatment records relating to such.  Further, the 
claims file does not contain a summary of the Veteran's dates of 
ACDUTRA and INACDUTRA.  When obtaining records in Federal 
custody, VA must make as many requests as are necessary to obtain 
relevant records, until VA concludes that further efforts to 
obtain these records are futile.  See 38 C.F.R. § 3.159(c)(2).  
Given the importance of the information to the Veteran's claims, 
the Board concludes that RO must conduct further efforts to 
verify the Veteran periods of service between 2002 and 2004, to 
include ACDUTRA or INACDUTRA.  If such further efforts to obtain 
these records prove to be futile, this fact should be documented 
by the RO.

The Veteran asserts that his claimed disorders are the result of 
his active service.  Indeed, the Veteran's service treatment 
records for his first period of active service reflect notations 
of a blood condition, to include anemia and thalassemia trait, 
injury to the Veteran's low back and left knee as well as 
excessive noise exposure.  The August 1993 VA examination reports 
failed to provide diagnoses with respect to the disorders claimed 
by the Veteran.  However, as discussed above, the Veteran has 
presented evidence of current diagnoses concerning these asserted 
disorders.  Further, it appears that the Veteran had a period of 
active service subsequent to the August 1993 VA examinations.  

VA must provide a VA examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, this case must be remanded to the AMC so that the 
Veteran may be scheduled for appropriate VA examinations in 
connection with his claims for service connection.  

Additionally, in reviewing the Veteran's claims file, the Board 
notes that key treatment records are missing.  Specifically, the 
Veteran has asserted that there are outstanding private treatment 
records relating to his low back condition claim.  The duty to 
assist obligates VA to obtain these records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary 
has a duty to assist in obtaining relevant and adequately 
identified records).  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to 
include contacting the Veteran and any 
appropriate agency or National Guard unit, 
to verify all periods of ACDUTRA and 
INACDUTRA.  Reports of retirement points do 
not contain the necessary information in 
this regard. If it is not possible for this 
information to be obtained, this fact 
should be specially documented in the 
claims folder.

2.  The AMC should contact the Veteran and 
request that he identify any private 
treatment records which relate to his 
claims being remanded herein.  After 
securing the necessary release(s) from the 
Veteran, the AMC should attempt to obtain 
any private treatment records identified by 
the Veteran.  If any records identified by 
the Veteran cannot be obtained, he should 
be so informed and it should be documented 
in the claims folder.

3.  AFTER the completion of the 
development requested in paragraphs 1 
and 2, the AMC should schedule the Veteran 
for a VA orthopedic examination for the 
purpose of determining whether the Veteran 
has a low back and/or left knee condition 
which had its onset in or is otherwise 
related to the Veteran's service.  

The examiner should identify any low back 
and/or left knee disability that is 
currently manifested.  For each low back 
and/or left knee disability indentified, 
the examiner should proffer an opinion as 
to whether it is at least as likely as not 
(i.e. probability of 50 percent or greater) 
that the disability originated during a 
period of active service, ACDUTRA, or 
INACDUTRA.  

Additionally, if it is found that the 
Veteran has a current low back and/or left 
knee condition which was incurred at any 
time prior to the Veteran's second period 
of active service, the VA examiner should 
opine as to whether it is at least as 
likely as not that the low back and/or left 
knee condition was aggravated by any 
incident of his second period of active 
service.  

If the VA examiner finds that the Veteran's 
current low back condition is not causally 
related to or aggravated by his service, 
he/she should specifically address June 
2008 private nexus opinion offered by 
T.J.C., D.C.  

The examiner is advised that the term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The VA examiner is requested to provide a 
thorough rationale for any opinions 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The VA examiner should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Schedule the Veteran for an 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be aware 
of VA's definition of a hearing loss 
disability, as set forth at 38 C.F.R. § 
3.385.  The examiner should specifically 
indicate whether the current audiometric 
findings or the Veteran's private 
audiometric findings associated with the 
Veteran's VA claims file reflect a hearing 
loss disability in either ear.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that any current hearing loss disability is 
related to the Veteran's claimed exposure 
to noise during service or the Veteran's 
claimed punctured left eardrum.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner is requested to provide a 
thorough rationale for any opinions 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The VA examiner should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

5.  Schedule the Veteran for an appropriate 
VA examination to determine whether the 
Veteran has a current blood condition, to 
include anemia, thalassemia and/or calcemia 
which had its onset during or is otherwise 
causally related to the Veteran's active 
service.  

For each blood disorder identified, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the  disability was either incurred 
during active military service or otherwise 
etiologically related to the Veteran's 
active military service.

The VA examiner is requested to provide a 
thorough rationale for any opinions 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The VA examiner should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

6.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


